Opinion by
Orlady, P. J.,
The statement of the question involved as submitted by the appellee fairly presents the question in this case. Where a husband is compelled to leave his wife because of her treatment amounting to cruelty and indignities within the terms of the statute, and they are afterward reconciled and live together, when he is again compelled to leave her because of the recurrence of similar actions; first, does the reconciliation amount to a condonation of the wife’s conduct previous to the first separation, so as to prevent its being considered in the divorce? second, should the cour;t passing upon such a situation, consider the entire married life of the parties, both before and after the reconciliation?
The libel in this case was filed by the husband, and after considerable testimony had been taken, the master filed his report with findings of fact and conclusions of law, recommending the dismissal of the libel and a re*203fusal of its prayer. Exceptions were then filed and after argument the case was referred back to the master. After further hearing, a supplemental report was filed in which the master recommended that a decree in divorce —a vinculo matrimonii — be entered in favor of the libellant. Exceptions to this report were filed, when, after consideration the court below dismissed them, and approved the report of the master, when the rule for a divorce was made absolute.
The original and supplemental report of the master are to be considered together, and the pertinent facts developed by the testimony are to determine the validity of the decree entered. Too much stress is placed on the effect of the word condonation. It was effective as of the date of the renewal of the relations of husband and wife, but it did not cancel the existence of facts well known to both of the parties to this controversy. The same question was carefully considered by this court in Augenstein v. Augenstein, 45 Pa. Superior Ct. 258, in which we held “The fact that the wife, who has been subjected to such a course of ill usage as is described in the case at bar, is impelled by her forbearing disposition, or by necessities, or the hope of her husband’s reformation, to submit to it for a longer time than some other women might, or than any woman ought to be compelled to do, does not militate against the conclusion that her condition was intolerable. Nor would the fact that there was a reconciliation, and a resumption of marital relations that had been broken off conclusively show that his previous treatment of her had not been such as to render her condition intolerable. The same credible motives that impelled the wife to submit for a long time to it might also impel her, as the libellant in the present case expresses the thought, ‘to give him another chance.’”
After taking additional testimony, and reviewing it, the master concluded that it was necessary to view the case from an entirely different standpoint from that *204when the first report was made. The conclusion reached by him and the trial judge is fully supported by our own cases of Fay v. Fay, 27 Pa. Superior Ct. 328; Mamaux v. Mamaux, 64 Pa. Superior Ct. 131; Russell v. Russell, 37 Pa. Superior Ct. 348; Williams v. Williams, 72 Pa. Superior Ct. 75; Hexamer v. Hexamer, 42 Pa. Superior Ct. 226. The alleged condonation in this case was only one of many items to be considered in making the final decree.
We find no reversible' error in the record, the assignments of error are overruled and the decree is affirmed.